DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 and 27-31 are rejected under 35 U.S.C. 102a1 as being anticipated by Gavin et al. (US 5,962,250 A – hereafter ‘250).
‘250 discloses a testing system (Abstract) that includes the following limitations for claim 23: 
“A multiwall instrument”: ‘250 discloses a multi-well plate (col. 6 line 64 – col. 7 line 6; Fig. 1-3 and 11) that is being interpreted as the instrument of the instant application. 
“a vessel having an inside”: ‘250 discloses a housing (housing 80; Fig. 11; col. 8 lines 46-54) that has an “inside” and is being interpreted as the vessel of the instant application.  
“a plurality of culture plates arranged in the inside of the vessel”: ‘250 discloses a plurality of sections (sections 72, i.e. the culture plates) that are inserted within the housing and form a plurality of culture plates (col. 8 lines 32-45).    
“each individual one of the plurality of culture plates having an inside in which material to be examined can be stored”: each well of ‘250 holds a material to be examined (col. 7 lines 54-62).  
“filters disposed inside the respective culture plates to partition inside of the respective culture plates into at least two wells which are horizontally adjacent”: ‘250 discloses a divider (divider 76 & 42) that includes a membrane (membrane 46) where this membrane is being interpreted as a filter (Fig. 11 and 1-3; col. 8 lines 4-21; col. 8 lines 31-45).  This divides the well into two wells.  
For claim 23, the membrane of ‘250 is fully capable of not allowing a predetermined substance to pass (Fig. 11 and 1-3; col. 8 lines 4-21; col. 8 lines 31-45). 
For claim 23, the predetermined substance of ‘250 is a biomaterial and the membrane is fully capable of allowing a specific substance secreted to pass through.  
For claim 27, the membrane, i.e. the filter, of ‘250 is within a frame (Fig. 11 and 1-3; col. 8 lines 4-21; col. 8 lines 31-45).  This is true for each of the membranes (Fig. 12).  
For claims 28 and 29, ‘250 discloses that the well array is used for evaluating the transport of various substances (col. 5 lines 41-48) where this is being interpreted as screening.  
For claim 30, ‘250 discloses the step where a biomaterial is placed in one of the wells (col. 6 line 64 – col. 7 line 6; col. 8 lines 4-21; col. 8 lines 31-45), discloses disposing the filters between the two wells (col. 8 lines 4-21; col. 8 lines 31-45) where this filter is porous and allows a first substance to pass through and disposing a second substance in the second well, such as a cell that is fully capable of binding to the first substance (col. 8 lines 4-21; col. 8 lines 31-45; col. 5 line 49 – col. 6 line 6).  The membrane retains the cells which maintain the cells within each side of the well and allows chemicals, i.e. the first substance, to pass through the cells and through the membrane (col. 3 lines 60-67; col. 6 lines 44-51; col. 7 lines 20-26).  
For claim 31, ‘250 discloses using the adjacent wells as a pair and using the instrument in which the pairs are arranged (col. 8 lines 4-21; col. 8 lines 31-45; col. 5 line 49 – col. 6 line 6). 
Therefore, ‘250 meets the limitations of claims 23 and 27-31.  

Response to Arguments
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s remarks drawn to Apex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F 3D 1335, 1349 (Fed. Cir. 2012) have been noted.  However, the fact pattern in Apex Eyewear, Inc. v. Marchon Eyewear, Inc. does not apply to the instant application.  One of the issues in the case was the narrower interpretation of the term “adapted to” in light of the specification.  While “configured to” is narrower than “capable of”, this is not persuasive in this case.  First, the membranes of Gavin do not allow a biomaterial, such as a cell to pass through and allow substance that would be secreted from the cell to pass.  This applies to applicant’s arguments in the third paragraph on page 5.  
Applicant’s argument in the last paragraph on page 5 discussed the disclosed invention.  
Applicant’s argument in the first paragraph on page 6 is not found persuasive since a) the sections of Gavin can hold and culture a cell and b) this is drawn to the intended use and material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2114 and §2115.  
Regarding applicant’s arguments drawn to the optical system used to observe the cells, It is noted that the features upon which applicant relies (i.e., the optical microscope) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments on page 7 appears to be drawn to the intended use of the claimed device which does not structurally define the claimed invention over the prior art.  See MPEP §2114.  
Therefore, the claims stand rejected.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799